Title: From Thomas Jefferson to Stephen Cathalan, Jr., 28 December 1787
From: Jefferson, Thomas
To: Cathalan, Stephen, Jr.



Sir
Paris Dec. 28. 1787.

I have this day received your favor of the 19th instant and avail myself of the first post to pray you to send the second Couffe of rice of Egypt by the American brig Nancy, Capt. Shewell, consigned to Mr. William Drayton chairman of the society for agriculture at Charlestown in South Carolina, writing a line to him at the same time to inform him of it, and that it comes from me. I will write by a vessel about to sail from Havre for New York.
I thank you for your attention to the little articles I had troubled you to get for me, and which, I doubt not will arrive in good time.—I think I shall with certainty be able in three or four days to forward you our new commercial regulations. As to tobacco, the farmers will be ordered to buy 14,000 hhds. a year, in France, brought in French or American vessels, and to make returns every 4. months to prove they have purchased within that time 4666 hhds. The price is left free. The right of entrepot will be given in all the ports which may receive vessels from America, for tobacco as well as other articles.—Most people think there will be war. Yet the great alliance now on the carpet may perhaps suffice to re-settle the affairs of Holland without a war. It is believed the Emperor has taken Belgrade. I think that war will go on. Present me in the most friendly terms to your father and the ladies and accept assurances of the esteem with which I have the honor to be Sir your most obedt. and most humble servt.,

Th: Jefferson

